DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 4/22/22, PROSECUTION IS HEREBY REOPENED. The new rejection is set forth below. Claims 1-19 are pending.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ABBY J FLYNN/           Supervisory Patent Examiner, Art Unit 3672                                                                                                                                                                                             


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) in view of Nutley et al. (US 20100314134).   
Regarding claims 1 and 11: Sevre discloses a system and method for protecting a bond line comprising a downhole tool 10, a rubber material 40 bonded to the downhole tool to form the bond line (line where 40 contacts 38) at a bonding interface (interface between 40 and 38) between the rubber material and a tubular substrate Fig. 2A; [0030], [0031]). Sevre discloses a barrier 46 configured to be applied to the rubber material and the downhole tool to encapsulate the bond line to prevent a fluid from attacking a bonding chemistry along the bond line (Fig. 2A; [0031] - barrier 46 is found to cover the bond line and the barrier is disclosed as preventing contact between material 40 and the fluid in the bore).
Sevre does not explicitly disclose that the bond is a chemical bond. Nutley discloses that a rubber material (230, 202) can be chemically bonded to a tubular 214 (Fig. 7; [0117], [0118]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have chemically bonded the rubber material to the downhole tool as taught by Nutley. As Sevre and Nutley both teach applying a rubber material to a downhole tool, as Sevre is silent regarding application/attachment, and as Nutley provides an explicit method of application, it would have been within routine skill to have selected a well-known application method from a finite selection of application methods. Such a selection would have been predictable with no unexpected results and with a reasonable expectation of success. 
Regarding claim 4: Sevre discloses that the barrier is cold bonded to an outside of the bond line ([0040] - a film wrap is interpreted as a clod bond to an outside of the bond line). 
Regarding claims 9 and 19: Sevre discloses that the barrier is applied to encapsulate a plurality of bond lines to prevent fluid migration along the bonding interface by diffusion through the bonded material. (Fig. 2A; [0031] - barrier 46 is found to cover at least two bond lines (both ends of seal) and the barrier is disclosed as preventing contact between material 40 and the fluid in the bore).
Regarding claims 10 and 20: Sevre discloses that the barrier is a single, continuous barrier configured to prevent degradation of the plurality of bond lines ((Fig. 2A; [0031] - barrier 46 is found to cover at least two bond lines (both ends of seal) and barrier 46 is disclosed as preventing contact between material 40 and the fluid in the bore).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) and Nutley et al. (US 20100314134), as applied to claim 1 above, and further in view of Morris (US 4444403).   
Sevre and Nutley disclose the invention substantially as claimed and as discussed above. 
Regarding claims 2 and 12: Sevre discloses that the barrier can be a polymer ([0034], [0037]) but Sevre, as modified by Nutley, does not explicitly disclose that the barrier is dicyclopentadiene, epoxy, polyester, urethane, elastomer latex, acrylate, cyanoacrylate, or urethane acrylate. Morris discloses that the barrier is dicyclopentadiene, epoxy, polyester, urethane, elastomer latex, acrylate, cyanoacrylate, or urethane acrylate (Col. 2, lines 45-49). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected a specific material for the barrier such as the dicyclopentadiene, epoxy, polyester, urethane, elastomer latex, acrylate, cyanoacrylate, or urethane acrylate taught by Morris. As Sevre discloses a barrier material and teaches that combinations of different polymers can be used, it would have been within routine skill to have selected a well-known barrier material from a finite selection of taught materials. Such a selection would have been predictable with no unexpected results and with a reasonable expectation of success. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) and Nutley et al. (US 20100314134), as applied to claim 1 above, and further in view of Vezza et al. (US 20190309414).   
Sevre and Nutley disclose the invention substantially as claimed and as discussed above. 
Regarding claims 3 and 13: Sevre, as modified by Nutley, does not explicitly disclose that the barrier is configured to be applied by spray, roll, brush, or vapor deposition. Vezza discloses that a coating can be applied to a seal using vapor deposition ([0013]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have applied the coating of Sevre, as modified by Nutley, using vapor deposition as taught by Vezza. As Sevre and Vezza both teach applying a protective coating and as Vezza discloses a known method of application, it would have been within routine skill to have selected a coating method from a finite selection of coating methods. Such a selection would have been predictable with no unexpected results and with a reasonable expectation of success. 
Claims 5-8, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) and Nutley et al. (US 20100314134), as applied to claim 1 above, and further view of Gorman et al. (US 20190225746).   
Sevre and Nutley disclose the invention substantially as claimed and as discussed above. 
Regarding claims 5 and 14: Sevre, as modified by Nutley, does not explicitly disclose that the barrier is configured to be applied in a solvent deposition process. Gorman discloses that the barrier is configured to be applied in a solvent deposition process ([0162]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have applied the coating of Sevre in a solvent deposition process as taught by Gorman. As Sevre and Gorman both teach applying a protective coating and as Gorman discloses a known method of application, it would have been within routine skill to have selected a coating method from a finite selection of coating methods. Such a selection would have been predictable with no unexpected results and with a reasonable expectation of success. 
Regarding claim 6: Sevre, as modified by Nutley and Gorman, discloses that the barrier is an acrylic melt, a solvated copolymer of ethylene and propylene, a solvated copolymer of ethylene, propylene, and a diene monomer, polycarbonate, polyimide, polystyrene, polyester, or a fluoroplastic (Gorman - [0035], [0084], [0085]). 
Regarding claims 7 and 17: Sevre, as modified by Nutley and Gorman, discloses that the barrier can be impermeable or hydrophobic (Gorman - [0162]). 
Regarding claims 8 and 18: Sevre discloses that the barrier is configured to be applied by a film wrapped to an outside of the bond line ([0040]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986) and Nutley et al. (US 20100314134), as applied to claim 11 above, and further view of Maguire et al. (US 20030047322).   
Sevre and Nutley disclose the invention substantially as claimed and as discussed above. 
Regarding claim 15: Sevre, as modified by Nutley, does not explicitly disclose expanding a tubular substrate to an outer diameter at which the rubber material is forced into sealing contact with a casing. Maguire discloses expanding a tubular substrate to an outer diameter at which the rubber material is forced into sealing contact with a casing (Figs. 4-6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Sevre, as modified by Nutley, so as to allow expanding a tubular substrate to an outer diameter at which the rubber material is forced into sealing contact with a casing as taught by Maguire. As Sevre and Nutley are silent regarding the adaptation of the sealing system to expand a tubular substrate, as expanding and sealing a tubular substrate is notoriously well-known in the art, and as Maguire explicitly teaches such a use of bonded seals, it would have been within routine skill to have configured the seal system of Sevre, as modified by Nutley to be used in a tubular expansion system. Such a configuration and adaptation would have been predictable with no unexpected results and with a reasonable expectation of success. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sevre (US 20120227986), Nutley et al. (US 20100314134), and Maguire et al. (US 20030047322), as applied to claim 15 above, and further view of Gorman et al. (US 20190225746).   
Maguire and Nutley disclose the invention substantially as claimed and as discussed above. 
Sevre, Nutley, Maguire, and Gorman disclose the invention substantially as claimed and as discussed above. 
Regarding claim 16: Sevre, as modified by Nutley and Maguire, does not explicitly disclose that the barrier is an acrylic melt, a solvated copolymer of ethylene and propylene, a solvated copolymer of ethylene, propylene, and a diene monomer, polycarbonate, polyimide, polystyrene, polyester, or a fluoroplastic. Gorman discloses that the barrier is an acrylic melt, a solvated copolymer of ethylene and propylene, a solvated copolymer of ethylene, propylene, and a diene monomer, polycarbonate, polyimide, polystyrene, polyester, or a fluoroplastic (Gorman - [0035], [0084], [0085]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have explicitly formed the barrier of Sevre, as modified by Nutley and Maguire, so that the barrier is an acrylic melt, a solvated copolymer of ethylene and propylene, a solvated copolymer of ethylene, propylene, and a diene monomer, polycarbonate, polyimide, polystyrene, polyester, or a fluoroplastic as taught by Gorman. As Sevre, as modified by Nutley and Maguire and Gorman both teach applying a protective coating and as Gorman discloses a known and finite list of materials, it would have been within routine skill to have selected a material from a finite selection of coating materials. Such a selection would have been predictable with no unexpected results and with a reasonable expectation of success. 
Response to Arguments
Applicants’ amendments and arguments, filed 12/8/2021, 2/22/2022, and 4/22/2022, with respect to the rejections of claims 1-20 have been fully considered and are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments with respect to the rejections of claims 11, and 15-17 as rejected under Maguire in view of Nutley, and in view of Gorman have been fully considered but are moot because they do not apply to the art combinations applied in the current rejections.
Regarding claims 1 and 11, as rejected under Sevre in view of Nutley, applicants appear to argue three general points. Applicants assert that the references do not teach or suggest every claim limitation, within the broadest reasonable interpretation consistent with Applicant’s specification, there would be no obvious reason for a person of ordinary skill in the art to combine the references in the manner indicated, and the references teach away from the proposed combination. 
However, the examiner finds that the applicants’ claims are very broad while the arguments are extremely narrow. Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
An example of this (narrow claim and broad argument) is applicants’ assertion that because Sevre’s barrier eventually degrades, Sevre cannot possibly meet the claimed recitation “to prevent a fluid from attacking a bonding chemistry along the bond line”. However, Sevre’s barrier does exactly what the claim recites, it “prevents contact between the swellable material 40 and a swelling fluid 44…any amount of time (e.g., seconds, minutes, hours, days, etc.)” (Sevre - [0031], [0032]). The claim does not specify any certain duration of prevention.
Another example is applicants’ assertion that one of ordinary skill would not seek to protect a bond line for a tool to be used downhole in view of a reference (Sevre) that discloses a barrier intentionally allowing fluid to permeate it downhole. However, that is exactly what Sevre teaches, the barrier protects and prevents fluid contact prior to reaching a designated wellbore location and a designated time. Again, applicants’ claims do not recite any condition regarding the prevention (duration, time, or place).
A final example is applicants’ assertion that Sevre teaches away from a barrier that could prevent a fluid from attacking a bonding chemistry along a bond line because if the barrier of Sevre did not become permeable downhole it would fail to achieve Sevre’s stated purpose of permitting contact between the swellable material and the swelling fluid. Applicants further assert that Sevre teaches a barrier that, by design, becomes substantially permeable to the swelling fluid when downhole and if Sevre were modified in a way that would prevent degradation of the bond line as claimed in claims 1 and 11, it would render Sevre’s unsatisfactory for its intended purpose of allowing the swell packer to swell. The examiner notes that there is no language or limitation in claims 1 or 11 that would serve to prevent the operation of Sevre. There are no limitations that expressly define the duration of any claimed prevention of contact with a downhole fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Ellis et al. (US 3916999), Crow et al. (US 20020121743), and Ramon et al. (US 20130256991), alone or in combination, disclose a bonded material encapsulated to protect the bond line and various structures of the protective barrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
5/17/2022